United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2035
Issued: April 21, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from a March 19, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
January 12, 2005.
FACTUAL HISTORY
The case was before the Board on two prior appeals. In a decision dated April 5, 2007,
the Board affirmed a November 15, 2005 Office decision denying the claim for compensation.1
The Board found the evidence was not sufficient to establish an incident as alleged. It also noted
that the medical evidence did not contain a rationalized medical opinion on causal relationship
1

Docket No. 07-247 (issued April 5, 2007).

between a diagnosed condition and an employment incident. The Board also affirmed a
March 15, 2006 decision denying further merit review of the claim. In a decision dated
November 10, 2008, the Board remanded the case for a merit decision.2 The Board found
appellant had submitted new and relevant evidence as to the alleged January 12, 2005
employment incident. The history of the case as set forth in the Board’s prior decisions is
incorporated herein by reference.
By decision dated March 19, 2009, the Office modified its prior decision to find that
appellant had established the January 12, 2005 forklift incident as alleged. It denied the claim
for compensation on the grounds that the medical evidence was insufficient to establish an injury
related to that incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing that he or she sustained an injury while in the performance of duty.4 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.5 In a traumatic injury claim, a rationalized medical opinion supporting causal
relationship is required.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7

2

Docket No. 08-1292 (issued November 10, 2008).

3

5 U.S.C. §§ 8101-8193.

4

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

5

See John J. Carlone, 41 ECAB 354, 357 (1989).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

2

ANALYSIS
The Office accepted that an employment incident occurred on January 12, 2005 when
appellant was struck on the back of the right ankle by a forklift. Since the first component in
establishing an injury in the performance of duty is established, the issue is whether he sustained
an injury causally related to the employment incident. As noted, the evidence must include a
rationalized medical opinion on causal relationship between a diagnosed condition and the
January 12, 2005 employment incident.
The Board noted in its prior decisions that the medical evidence submitted through the
March 15, 2006 Office decision did not contain a rationalized medical opinion. Appellant
submitted brief notes from Dr. Sosale Jayaram, an internist, regarding treatment in 2005, but they
did not include a complete history or a rationalized medical opinion on the issue of causal
relation. A January 18, 2005 note referred to right ankle trauma, without providing additional
detail, a diagnosis or an opinion on causal relationship. As to the medical evidence submitted
after March 15, 2006, the record contains an August 9, 2005 report from Dr. Edward Lee, an
orthopedic surgeon, and an October 12, 2006 report from Dr. Jayaram.8 Dr. Lee provided a
history of right knee and hip pain for about five years. He provided results on examination and
diagnosed right hip osteoarthritis and right knee pain status post two arthroscopic surgeries.
Dr. Lee did not provide a history of the January 12, 2005 incident or a rationalized medical
opinion on causal relationship. He did not explain how either the right hip arthritis or knee pain
was caused or contributed to by the accepted incident.
On October 12, 2006 Dr. Jayaram stated that he treated appellant on June 24, 2005 for
right ankle discomfort and appellant attributed his condition to a work-related injury.
Dr. Jayaram did not provide a complete medical history, a firm diagnosis or a rationalized
medical opinion between the right ankle discomfort and the January 12, 2005 employment
incident. This is important as the physician treated appellant a year after the incident at work.
It is appellant’s burden of proof to establish the claim for compensation The Board finds
appellant did not submit sufficient medical evidence to meet his burden of proof in this case.
CONCLUSION
The Board finds that the medical evidence is not sufficient to establish an injury in the
performance of duty on January 12, 2005.

8

Appellant did submit a medical report on appeal. The Board is limited to review of evidence that was before the
Office at the time of its final decision. 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 19, 2009 is affirmed.
Issued: April 21, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

